Exhibit 10.3

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ACCORDINGLY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE BE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AIR INDUSTRIES GROUP THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

No. AIRI-

Principal Amount:

 

6% Subordinated Convertible Note due December 31, 2020

 

FOR VALUE RECEIVED, AIR INDUSTRIES GROUP, a Nevada corporation (the “Company”)
hereby promises to pay to the order of_____________________ or assigns (the
“Holder”), without demand, the sum of__________ Dollars ($ ), together with
accrued interest on the unpaid principal amount thereof, on December 31, 2020
(the “Maturity Date”), or such earlier date as the same may become due as
provided in Section 3 hereof.

 

Interest on the unpaid principal amount of this Note shall accrue and shall be
paid on the Maturity Date or, at the option of the Holder, upon conversion of
this Note into shares of Common Stock as provided below. If interest is paid in
cash, it will accrue and be paid at the rate of six percent (6%) per annum. If
the interest accrued on this Note is converted into Common Stock, it shall
accrue and be paid at the rate of eight percent (8%) per annum. Upon the
occurrence and continuation of an Event of Default (as defined in Section 3
below), interest shall accrue and be payable in cash at the rate of 12% per
annum. Interest on this Note shall be calculated based upon a year consisting of
365 days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which interest is payable.

 

This Note is one of a series of the Company’s 6% subordinated convertible notes
due December 31, 2020 (together with any other Notes issued as contemplated by
this Note, the “Notes”) issued upon amendment of previously outstanding 8%
Subordinated Convertible Notes of the Company.

 

This Note may be prepaid in whole or in part at any time but only with the prior
consent of the Holder. All payments made pursuant to this Note shall be applied
first to reimbursable expenses, interest accrued, if any, and then principal.

 

The following is a statement of rights of the Holder and the conditions to which
this Note is subject, and to which the Holder, by acceptance of this Note,
agrees:

 

1. Subordination. (a) This Note will be subordinate and inferior to the
Company’s Senior Indebtedness (as hereinafter defmed). The Company for itself,
its successors and assigns, covenants and agrees and the Holder of this Note,
for himself, his successors and assigns, by his acceptance of this Note likewise
covenants and agrees that, to the extent provided below, the payment of all
amounts due pursuant to this Note is hereby expressly subordinated and junior in
right of payment to the extent and in the manner hereinafter set forth, to the
Company’s Senior Indebtedness. As used herein, the term “Senior Indebtedness”
shall mean the principal of, and interest and premium, if any, on any and all,
(i) indebtedness of the Company for borrowed money or obligations with respect
to which the Company is a guarantor, to banks, insurance companies, or other
financial institutions or entities regularly engaged in the business of lending
money, in each case as in effect as of the date hereof (other than the Notes),
or as may be borrowed hereafter, including without limitation, indebtedness
incurred by one or more of the Company’s subsidiaries under the Amended and
Restated Revolving Credit, Term Loan, Equipment Line and Security Agreement,
dated as of June 27, 2013 among Air Industries Machining, Corp., Welding
Metallurgy, Inc., Nassau Tool Works, Inc., Woodbine Products Inc., Eur-Pac
Corporation, Electronic Connection Corporation, The Sterling Engineering
Corporation, and PNC Bank, National Association, as agent for the various
lenders named therein, as amended as of the date hereof (the “Loan Agreement”),
the payment of which has been guaranteed by the Company and Air Realty Group,
LLC (the “Guarantors”), (ii) any such indebtedness or any debentures, notes or
other evidence of indebtedness issued in exchange for or to refinance such
Senior Indebtedness, or any indebtedness arising from the satisfaction of such
Senior Indebtedness by a Guarantor, provided that such indebtedness issued in
exchange for or to refinance Senior Indebtedness or arising from the
satisfaction of Senior Indebtedness by a Guarantor is on commercially reasonable
terms as of the date of incurrence not to exceed the principal amount under such
Senior Indebtedness and provided further that the Company provides the Holder
with prior written notice of such action.

 



   

 

 

(b) Upon the acceleration of any Senior Indebtedness or upon the maturity of all
or any portion of the principal amount of any Senior Indebtedness by lapse of
time, acceleration or otherwise, all such Senior Indebtedness which has been so
accelerated or matured shall first indefeasibly be paid in full before any
payment is made by the Company or any person acting on behalf of the Company on
account of any obligations evidenced by this Note.

 

(c) The Company shall not pay any principal portion of this Note, or interest
accrued hereon, if at such time there exists a Blockage Event (as hereafter
defined) and written notice thereof has been given to the Company and the Holder
by the holders of the Senior Indebtedness.

 

(d) A “Blockage Event” is deemed to exist for the period of time commencing on
the date of receipt by the Company of written notice of the occurrence of a
Default or an Event of Default (as defined in the instruments evidencing the
Senior Indebtedness), provided that the failure to pay accrued interest on this
Note or the other Notes when due shall not give rise to a Blockage Event in the
absence of another Default or Event of Default, which notice shall specify such
Default or Event of Default, and ending on:

 

(i) the date such Default or Event of Default under the Senior Indebtedness, as
applicable, is cured or waived, provided that such Default or Event of Default
is the result of the failure to pay any amount due thereunder; or

 

( ) in the case of any other Default or Event of Default under the Senior
Indebtedness, the earlier of (A) the date on which Holder has received written
notice of such Default or Event of Default shall have been cured or waived and
(B) the date that is 365 days after the occurrence of such Default or Event of
Default, provided that a Blockage Event with respect to a single specified
Default or Event of Default may be deemed to occur only once for each
twelve-month period, provided, further, that no Default or Event of Default that
existed at the commencement of, or during the pendency of, a Blockage Event
shall serve as the basis for the institution of any subsequent Blockage Event.

 

A Blockage Event shall not be deemed to have existed during the period of time
commencing on the date upon which the holder of this Note or holders of other
Notes accelerate payment of the principal amount of this Note or such other
Notes as a result of any Event of Default hereunder or under such other Notes
and ending on the 365th day after written notice of such acceleration given by
the holder or such other holders to the Company and the holders of the
instruments evidencing the Senior Indebtedness; provided that in no event shall
the Company pay the holder of this Note or the holders of any other Notes the
principal amount so accelerated if a Blockage Event then exists until the Senior
Indebtedness has been paid in full.

 

(e) At any time there exists a Blockage Event, (i) the Company shall not,
directly or indirectly, make any payment of any part of this Note, (ii) the
Holder shall not demand or accept from the Company or any other person any such
payment or cancel, set-off or otherwise discharge any part of the indebtedness
represented by this Note, and (iii) neither the Company nor the Holder shall
otherwise take or permit any action prejudicial to or inconsistent with the
priority position of any holder of Senior Indebtedness over the Holder of this
Note.

 

(f) No right of any holder of Senior Indebtedness to enforce the subordination
provisions of this obligation shall be impaired by any act or failure to act by
the Company or the Holder or by their failure to comply with this Note or any
other agreement or document evidencing, related to or securing the obligations
hereunder. Without in any way limiting the generality of the preceding sentence,
the holders of Senior Indebtedness may, at any time and from time to time,
without the consent of or notice to the Holder, without incurring responsibility
to the Holder and without impairing or releasing the subordination provided in
this Note or the obligations of the Holder to the holders of Senior
Indebtedness, do any one or more of the following: (i) change the manner, place
or terms of payment of any Senior Indebtedness provided that such change does
not materially impact Holder in an adverse manner; (ii) sell, exchange, release
or otherwise deal with any property pledged, mortgaged or otherwise securing any
Senior Indebtedness; (iii) release any person or entity liable in any manner for
the collection of any Senior Indebtedness; and (iv) exercise or refrain from
exercising any rights against the Company or any other person or entity.

 



 2 

 

 

(g) In the event that the Company shall make any payment or prepayment to the
Holder on account of the obligations under this Note which is prohibited by this
Section, such payment shall be held by the Holder, in trust for the benefit of,
and shall be paid forthwith over and delivered to, the holders of Senior
Indebtedness (pro rata as to each of such holders on the basis of the respective
amounts and priorities of Senior Indebtedness held by them) to the extent
necessary to pay all Senior Indebtedness due to such holders of Senior
Indebtedness in full in accordance with its terms (whether or not such Senior
Indebtedness is due and owing), after giving effect to any concurrent payment or
distribution to or for the holders of such Senior Indebtedness.

 

(h) After all Senior Indebtedness indefeasibly is paid in full and until the
obligations under the Note are paid in full, the Holder shall be subrogated to
the rights of holders of Senior Indebtedness to the extent that distributions
otherwise payable to the Holder have been applied to the payment of Senior
Indebtedness. For purposes of such subrogation, no payments or distributions to
holders of such Senior Indebtedness of any cash, property or securities to which
the Holder would be entitled except for the provisions of this Section and no
payment over pursuant to the provisions of this Section to holders of such
Senior Indebtedness by the Holder, shall, as between the Company, its creditors
other than holders of such Senior Indebtedness, and the Holder, be deemed to be
a payment by the Company to or on account of such Senior Indebtedness, it being
understood that the provisions of this Section are solely for the purpose of
defining the relative rights of the holders of such Senior Indebtedness, on the
one hand and the Holder, on the other hand.

 

(i) In any insolvency, receivership, bankruptcy, dissolution, liquidation or
reorganization proceeding, or in any other proceeding, whether voluntary or
involuntary, by or against the Company under any bankruptcy or insolvency law or
laws relating to relief of debtors, to compositions, extensions or readjustments
of indebtedness:

 

(i) the claims of any holders of Senior Indebtedness against the Company shall
be paid indefeasibly in full in cash or such payment shall have been provided
for in a manner acceptable to the holders of at least a majority of the then
outstanding principal amount of the Senior Indebtedness before any payment is
made to the Holder;

 

(ii) until all Senior Indebtedness is indefeasibly paid in full in cash or such
payment shall have been provided for in a manner acceptable to the holders of at
least a majority of the then outstanding principal amount of the Senior
Indebtedness before any payment is made to the Holder, any distribution to which
the Holder would be entitled but for this Section shall be made to holders of
Senior Indebtedness, except for distribution of securities issued by the Company
which are subordinate and junior in right of payment to the Senior Indebtedness;
and

 

(iii) holders of Senior Indebtedness shall have the right to enforce, collect
and receive every such payment or distribution and give acquittance therefor.
If, in or as a result of any action, case or proceeding under Title 11 of the
United States Code, as amended from time to time, or any comparable statute,
relating to the Company, the holders of the Senior Indebtedness return, refund
or repay to the Company, or any trustee or committee appointed in such case or
proceeding receive any payment or proceeds of any collateral in connection with
such action, case or proceeding alleging that the receipt of such payments or
proceeds by the holders of the Senior Indebtedness was a transfer voidable under
state or federal law, then the holders of the Senior Indebtedness shall not be
deemed ever to have received such payments or proceeds for purposes of this Note
in determining whether and when all Senior Indebtedness has been paid in full
and the Company shall pay or cause to be paid, and the Holder shall be entitled
to receive any such funds, proceeds or collateral to satisfy all amounts due
hereunder. In the event the holders of Senior Indebtedness receive amounts in
excess of payment in full (cash) of amounts outstanding in respect of Senior
Indebtedness (without giving effect to whether claims in respect of the Senior
Indebtedness are allowed in any insolvency proceeding), the holders of Senior
Indebtedness shall pay such excess amounts to the Holder.

 

(k) By its acceptance of this Note, the Holder agrees to execute and deliver
such documents as may be reasonably requested from time to time by the Company
or the holder of any Senior Indebtedness in order to implement the foregoing
provisions of this Section.

 



 3 

 

 

2. Conversion At the Option of the Holder.

 

(a) (1) The Holder shall have the option at any time while this Note remains
outstanding to convert the unpaid principal amount and accrued interest thereon
into shares of the Company’s Common Stock at a conversion price of One Dollar
and Fifty Cents ($1.50) per share, subject to adjustment as provided in Section
2(c) below (the “Conversion Price”). The number of shares of Common Stock
issuable upon any conversion of this Note shall equal the outstanding principal
amount of this Note to be converted, plus the amount of any accrued but unpaid
interest on this Note through the date (the “Conversion Date”) the Company
receives a notice of conversion in the form of Schedule I annexed hereto (a
“Conversion Notice”), divided by the Conversion Price on the Conversion Date.
The Holder shall effect conversions under this Section 2(a)(1) by delivering to
the Company a Conversion Notice, together with a schedule in the form of
Schedule II annexed hereto (the “Conversion Schedule”). If the Holder is
converting less than all of the principal amount of this Note, the Company shall
promptly deliver to the Holder a Conversion Schedule indicating the principal
amount (and accrued interest) which has not been converted.

 

(2) Upon conversion of this Note, the Company shall promptly (but in no event
later than three (3) trading days after the Conversion Date) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate a certificate for the
shares of Common Stock issuable upon such conversion (the “Conversion Shares”).
The Holder, or any person so designated by the Holder to receive the Conversion
Shares, shall be deemed to have become holder of record of such Conversion
Shares as of the Conversion Date. The Company shall, upon request of the Holder,
use its reasonable best efforts to deliver the Conversion Shares electronically
through DTC.

 

(0) The Holder shall not be required to deliver the original Note in order to
effect a conversion hereunder. Execution and delivery of the Conversion Notice
shall have the same effect as cancellation of the original Note and issuance of
a new Note representing the remaining outstanding principal amount; provided
that the cancellation of the original Note shall not be deemed effective until a
certificate for the Conversion Shares is delivered to the Holder, or the Holder
or its designee receives a credit for the Conversion Shares to its balance
account with DTC through its Deposit Withdrawal Agent Commission System. The
Holder shall deliver the original Note to the Company within thirty (30) days
after the conversion of the entire Note hereunder, provided, that the Holder’s
failure to so deliver the original Note shall not affect the validity of such
conversion or any of the Company’s obligations under this Note, and the
Company’s sole remedy for the Holder’s failure to deliver the original Note
shall be to obtain an affidavit of lost Note from the Holder.

 

(0) The Company’s obligations to issue and deliver Conversion Shares upon
conversion of this Note in accordance with the terms and subject to the
conditions hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any set-off, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of such Conversion Shares (other than
such limitations contemplated by this Note).

 

(0) If by the fifth (5d1) trading day after a Conversion Date the Company fails
to deliver or cause to be delivered to the Holder such Conversion Shares in such
amounts and in the manner required pursuant to Section 2(a)(2), then the Holder
will have the right to rescind such conversion.

 

(1) If by the third (3”) trading day after a Conversion Date the Company fails
to deliver or cause to be delivered to the Holder such Conversion Shares in such
amounts and in the manner required pursuant to Section 2(a)(2), and if after
such third (3rd) trading day the holder purchases (in an open market transaction
or otherwise) shares of common stock to deliver in satisfaction of a sale by the
holder of the Conversion Shares which the Holder anticipated receiving upon such
conversion (a “buy-in”), then the Company shall, at the option of the Holder (in
his or its sole discretion), either (i) pay cash to the Holder (in addition to
any other remedies available to or elected by the Holder) in an amount equal to
the Holder’s total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased (the “buy-in price”), at which point the
Company’s obligation to deliver such certificate (and to issue such common
stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such common stock and pay cash
to the holder in an amount equal to the excess (if any) of the buy-in price over
the product of (a) such number of shares of common stock, times (b) the closing
price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.

 



 4 

 

 

(7) Each certificate for Conversion Shares shall bear a restrictive legend and
any certificate issued at any time in exchange or substitution for any
certificate bearing such legend, shall also bear such legend.

 

(b) No Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which a Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the volume weighted average price on the Conversion Date or round up to the next
whole share.

 

(c) Adjustments to Conversion Price. The Conversion Price is subject to
adjustment from time to time as set forth in this Section 2(c).

 

(1) Stock Dividends and Splits. If the Company, at any time while this Note is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution of Common Stock on its Common Stock, (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, or (iii) combines
outstanding shares of Common Stock into a smaller number of shares, then in each
such case the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to clause (i) of this Section shall become effective immediately after
the record date for the determination of stockholders entitled to receive such
dividend or distribution, and any adjustment pursuant to clause (ii) or (iii) of
this Section shall become effective immediately after the effective date of such
subdivision or combination.

 

(2) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
described in Section 2(c)(1)(i)), (iii) rights or warrants to subscribe for or
purchase any security, or (iv) cash or any other asset (in each case,
“Distributed Property”), then the Company shall deliver to the Holder (on the
effective date of such distribution), the Distributed Property that the Holder
would have been entitled to receive in respect of the Conversion Shares for
which this Note could have been converted immediately prior to the date on which
holders of Common Stock became entitled to receive such Distributed Property.

 

(3) Fundamental Changes. If, at any time while this Note is outstanding, (i) the
Company, directly or indirectly, in one or more related transactions effects any
merger or consolidation of the Company with or into another Person, (ii) the
Company, directly or indirectly, effects any sale, lease, license, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets in one or a series of related transactions, (iii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, or (v) the Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination) (each a “Fundamental Transaction”),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each share of Common Stock that would have been issuable
upon such conversion immediately prior to the occurrence of such Fundamental
Transaction, at the option of the Holder, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock into which this Note may be
converted immediately prior to such Fundamental Transaction. For purposes of any
such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Note and the
other Transaction Documents in accordance with the provisions of this Section
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the Holder, deliver to the
Holder in exchange for this Note a security of the Successor Entity evidenced by
a written instrument substantially similar in form and substance to this Note
which is convertible into a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon conversion of this Note (without regard to
any limitations on the conversion of this Note) prior to such Fundamental
Transaction, and with conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Note immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.

 



 5 

 

 

(4) Calculations. All calculations under this Section 2(c) shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(5) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 2(c), the Company at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare and deliver to the
Holder a certificate describing in reasonable detail such adjustment and the
transactions giving rise thereto, including all facts upon which such adjustment
is based.

 

(6) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company, (ii) authorizes or
approves, enters into any agreement contemplating or solicits stockholder
approval for a Fundamental Change or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the holders of the Notes a notice describing the material terms and
conditions of such transaction, at least twenty (20) trading days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to ensure that the
holders of the Notes are given the practical opportunity to convert the Notes
prior to such time so as to participate in or vote with respect to such
transaction.

 

3. Events of Default.

 

(a) The occurrence of any of the following events shall constitute a default
(“Event of Default”):

 

(i) Failure to Pay Principal or Interest. The Company fails to pay any
installment of principal, interest or other sum due under this Note within ten
days after the same becomes due, including without limitation the failure to pay
due to the existence of a Blockage Event.

 



 6 

 

 

(ii) Receiver or Trustee. The Company shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed without the consent of the
Company is not dismissed within sixty (60) days of appointment.

 

(iii) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company and if instituted against
Company are not dismissed within sixty (60) days of initiation.

 

(b) Upon the occurrence and during the continuance of any Event of Default, upon
notice to the Company and the holders of the Senior Indebtedness, the holders of
a majority of the unpaid principal amount of the Notes then outstanding may
demand the payment of the unpaid principal amount of the Notes, which together
with all interest accrued thereon and other amounts payable hereunder shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, subject to the
provisions of Section 1(a) hereof, and the Holder may immediately enforce any
and all of the Holder’s rights and remedies provided herein or any other rights
or remedies afforded by law.

 

4. Pro Rata Treatment of Noteholders. Each payment or prepayment of principal of
this Note shall be made to the holder of the Notes pro rata in accordance with
the respective unpaid principal amounts of such holders’ respective Notes. Each
payment of interest on the Notes shall be made to the holders of the Notes pro
rata in accordance with the amounts of interest due and payable to such holders
under such holders’ respective Notes. Each distribution of cash, property,
securities or other value received by the holders of the Notes in respect of the
indebtedness outstanding under the Notes, after payment of collection and other
expenses as provided in the Notes, shall be apportioned to such holders pro rata
in accordance with the respective unpaid principal amounts of and interest on
such holders’ respective Notes.

 

0. Note Register. The Company shall maintain a transfer agent, which may be the
transfer agent for the Common Stock or the Company itself, for the registration
of Notes. Upon any transfer of this Note in accordance with the provisions
hereof, the Company shall register or cause the transfer agent to register such
transfer on the Note register.

 

1. Record Owner. The Company may deem the person in whose name this Note shall
be registered upon the registry books of the Company to be, and may treat such
person as, the absolute owner of this Note, and the Company shall not be
affected by any notice to the contrary. All such payments and such conversion
shall be valid and effective to satisfy and discharge the liability upon this
Note to the extent of the sum or sums so paid or the conversion so made.

 

5. Miscellaneous.

 

(a) Waiver. The holders of a majority of the unpaid principal amount of the
Notes then outstanding may waive any provision or term of this Note. No failure
or delay on the part of Holder hereof in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

 

( ) Amendment. The terms and provisions of this Note, together with all of the
other 6% Notes in identical form issued concurrently or at any time after the
issuance of this Note, may be amended by a vote of the holders of a majority of
the unpaid principal amount of the of 6% Notes then outstanding.

 



 7 

 

 

(b) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii)deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (iii)
delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company to: Air Industries Group, 360
Motor Parkway, Suite 100, Hauppauge, New York 11788, Attn: Luciano Melluzzo,
President and CEO, facsimile: (631) 206-9152, with a copy by facsimile only to:
Mandelbaum & Salsburg, 1270 Avenue of the Americas, New York, New York 10020,
Attn: Vincent J. McGill, Esq., facsimile: (917) 383 1228, and (ii) if to the
Holder, at the address(es) set forth in the Note Register maintained by the
Company.

 

(d) Terms. The term “Note” and all reference thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.

 

(e) Successors and Assigns. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

 

(f) Expenses. The Company shall reimburse Holder for all reasonable costs and
expenses, including without limitation, reasonable attorneys’ fees and expenses,
incurred in connection with (i) drafting, negotiating, executing and delivering
any amendment, modification or waiver of, or consent with respect to, any matter
relating to the rights of Holder hereunder and (ii) enforcing any provisions of
this Note and/or collecting any amounts due under this Note.

 

(g) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in the State and county of New York. Both parties and the
individual signing this Agreement on behalf of the Company agree to submit to
the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

(h) Savings Clause. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

IN WITNESS WHEREOF, Company has caused this Note to be signed in its name by an
authorized officer as of the day set forth above.

 



  AIR INDUSTRIES GROUP         By:                      Michael Recca   Chief
Financial Officer

 



 8 

 

 

Schedule I

 

FORM OF CONVERSION NOTICE

 

(To be executed by the registered Holder in order to convert Note)

 

The undersigned hereby elects to convert the specified principal amount of the
6% Subordinated Convertible Note (the “Note”) into shares of common stock, par
value $0.001 per share (the “Common Stock”), of AIR INDUSTRIES GROUP, a Nevada
corporation, according to the conditions hereof, as of the date written below.

 



      Date to Effect Conversion           Principal amount of Note owned prior
to conversion           Principal amount of Note to be converted   (including
accrued but unpaid interest thereon)           Number of shares of Common Stock
to be Issued           Applicable Conversion Price           Principal amount of
Note owned subsequent to Conversion           Name of Holder         By
                Name:   Title:

  

 9 

 



 

Schedule II

 

CONVERSION SCHEDULE

 

This Conversion Schedule reflects conversions of the 6% Subordinated Convertible
Note issued by AIR INDUSTRIES GROUP

 



Date of Conversion   Amount of Conversion   Aggregate Principal Amount Remaining
Subsequent to Conversion                              

 

 10 

 